       Case 5:20-cv-08048-LHK Document 1 Filed 11/16/20 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Ross Family LLC, a California             Act; Unruh Civil Rights Act
14     Limited Liability Company;
       Jerald G. Ross
15               Defendants.
16
17         Plaintiff Scott Johnson complains of Ross Family LLC, a California
18   Limited Liability Company; Jerald G. Ross; and alleges as follows:
19
20
21     PARTIES:

22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

23   level C-5 quadriplegic. He cannot walk and also has significant manual

24   dexterity impairments. He uses a wheelchair for mobility and has a specially

25   equipped van.

26     2. Defendant Ross Family LLC owned the real property located at or about

27   6097 Snell Ave, San Jose, California, in July 2019 and July 2020.

28     3. Defendant Ross Family LLC owns the real property located at or about


                                            1

     Complaint
       Case 5:20-cv-08048-LHK Document 1 Filed 11/16/20 Page 2 of 8




 1   6097 Snell Ave, San Jose, California, currently.
 2     4. Defendant Jerald G. Ross owned Shell located at or about 6097 Snell
 3   Ave, San Jose, California, in July 2019 and July 2020.
 4     5. Defendant Jerald G. Ross owns Shell (“Gas Station”) located at or about
 5   6097 Snell Ave, San Jose, California, currently.
 6     6. Plaintiff does not know the true names of Defendants, their business
 7   capacities, their ownership connection to the property and business, or their
 8   relative responsibilities in causing the access violations herein complained of,
 9   and alleges a joint venture and common enterprise by all such Defendants.
10   Plaintiff is informed and believes that each of the Defendants herein is
11   responsible in some capacity for the events herein alleged, or is a necessary
12   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
13   the true names, capacities, connections, and responsibilities of the Defendants
14   are ascertained.
15
16     JURISDICTION & VENUE:
17     7. The Court has subject matter jurisdiction over the action pursuant to 28
18   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20     8. Pursuant to supplemental jurisdiction, an attendant and related cause
21   of action, arising from the same nucleus of operative facts and arising out of
22   the same transactions, is also brought under California’s Unruh Civil Rights
23   Act, which act expressly incorporates the Americans with Disabilities Act.
24     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25   founded on the fact that the real property which is the subject of this action is
26   located in this district and that Plaintiff's cause of action arose in this district.
27
28     FACTUAL ALLEGATIONS:


                                               2

     Complaint
       Case 5:20-cv-08048-LHK Document 1 Filed 11/16/20 Page 3 of 8




 1     10. Plaintiff went to the Gas Station in July 2019 (twice) and July 2020 with
 2   the intention to avail himself of its goods or services motivated in part to
 3   determine if the defendants comply with the disability access laws.
 4     11. The Gas Station is a facility open to the public, a place of public
 5   accommodation, and a business establishment.
 6     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
 7   to provide wheelchair accessible parking in conformance with the ADA
 8   Standards as it relates to wheelchair users like the plaintiff.
 9     13. The Gas Station provides parking to its customers but fails to provide
10   wheelchair accessible parking.
11     14. A couple of problems encountered by the plaintiff is that the parking
12   stall did not have an International Symbol of Accessibility logo on it and there
13   were slopes in the parking space reserved for persons with disabilities that
14   exceeded 2.1%.
15     15. Plaintiff believes that there are other features of the parking that likely
16   fail to comply with the ADA Standards and seeks to have fully compliant
17   parking available for wheelchair users.
18     16. On information and belief the defendants currently fail to provide
19   wheelchair accessible parking.
20     17. Additionally, on the dates of the plaintiff’s visits, the defendants failed
21   to provide wheelchair accessible sales counters in conformance with the ADA
22   Standards as it relates to wheelchair users like the plaintiff.
23     18. The Gas Station provides sales counters to its customers but fails to
24   provide wheelchair accessible sales counters.
25     19. A problem that plaintiff encountered was that the outside sales counter
26   at the Gas Station was too high and there was no lowered portion of the outside
27   sales counter suitable for wheelchair users.
28     20. Plaintiff believes that there are other features of the sales counters that


                                              3

     Complaint
       Case 5:20-cv-08048-LHK Document 1 Filed 11/16/20 Page 4 of 8




 1   likely fail to comply with the ADA Standards and seeks to have fully compliant
 2   sales counters available for wheelchair users.
 3     21. On information and belief the defendants currently fail to provide
 4   wheelchair accessible sales counters.
 5     22. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
 6   provide wheelchair accessible paths of travel in conformance with the ADA
 7   Standards as it relates to wheelchair users like the plaintiff.
 8     23. The Gas Station provides paths of travel to its customers but fails to
 9   provide wheelchair accessible paths of travel.
10     24. A couple of problems that plaintiff encountered is that the ramp leading
11   to the outside sales counter did not have a level landing.
12     25. Plaintiff believes that there are other features of the paths of travel that
13   likely fail to comply with the ADA Standards and seeks to have fully compliant
14   paths of travel available for wheelchair users.
15     26. On information and belief the defendants currently fail to provide
16   wheelchair accessible paths of travel.
17     27. These barriers relate to and impact the plaintiff’s disability. Plaintiff
18   personally encountered these barriers.
19     28. As a wheelchair user, the plaintiff benefits from and is entitled to use
20   wheelchair accessible facilities. By failing to provide accessible facilities, the
21   defendants denied the plaintiff full and equal access.
22     29. The failure to provide accessible facilities created difficulty and
23   discomfort for the Plaintiff.
24     30. The defendants have failed to maintain in working and useable
25   conditions those features required to provide ready access to persons with
26   disabilities.
27     31. The barriers identified above are easily removed without much
28   difficulty or expense. They are the types of barriers identified by the


                                              4

     Complaint
       Case 5:20-cv-08048-LHK Document 1 Filed 11/16/20 Page 5 of 8




 1   Department of Justice as presumably readily achievable to remove and, in fact,
 2   these barriers are readily achievable to remove. Moreover, there are numerous
 3   alternative accommodations that could be made to provide a greater level of
 4   access if complete removal were not achievable.
 5     32. Plaintiff will return to the Gas Station to avail himself of its goods or
 6   services and to determine compliance with the disability access laws once it is
 7   represented to him that the Gas Station and its facilities are accessible.
 8   Plaintiff is currently deterred from doing so because of his knowledge of the
 9   existing barriers and his uncertainty about the existence of yet other barriers
10   on the site. If the barriers are not removed, the plaintiff will face unlawful and
11   discriminatory barriers again.
12     33. Given the obvious and blatant nature of the barriers and violations
13   alleged herein, the plaintiff alleges, on information and belief, that there are
14   other violations and barriers on the site that relate to his disability. Plaintiff will
15   amend the complaint, to provide proper notice regarding the scope of this
16   lawsuit, once he conducts a site inspection. However, please be on notice that
17   the plaintiff seeks to have all barriers related to his disability remedied. See
18   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
19   encounters one barrier at a site, he can sue to have all barriers that relate to his
20   disability removed regardless of whether he personally encountered them).
21
22   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
23   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
24   Defendants.) (42 U.S.C. section 12101, et seq.)
25     34. Plaintiff re-pleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint.
28     35. Under the ADA, it is an act of discrimination to fail to ensure that the


                                               5

     Complaint
       Case 5:20-cv-08048-LHK Document 1 Filed 11/16/20 Page 6 of 8




 1   privileges, advantages, accommodations, facilities, goods and services of any
 2   place of public accommodation is offered on a full and equal basis by anyone
 3   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 4   § 12182(a). Discrimination is defined, inter alia, as follows:
 5            a. A failure to make reasonable modifications in policies, practices,
 6               or procedures, when such modifications are necessary to afford
 7               goods,     services,   facilities,   privileges,     advantages,   or
 8               accommodations to individuals with disabilities, unless the
 9               accommodation would work a fundamental alteration of those
10               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
11            b. A failure to remove architectural barriers where such removal is
12               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
13               defined by reference to the ADA Standards.
14            c. A failure to make alterations in such a manner that, to the
15               maximum extent feasible, the altered portions of the facility are
16               readily accessible to and usable by individuals with disabilities,
17               including individuals who use wheelchairs or to ensure that, to the
18               maximum extent feasible, the path of travel to the altered area and
19               the bathrooms, telephones, and drinking fountains serving the
20               altered area, are readily accessible to and usable by individuals
21               with disabilities. 42 U.S.C. § 12183(a)(2).
22     36. When a business provides parking for its customers, it must provide
23   accessible parking.
24     37. Here, accessible parking has not been provided in conformance with the
25   ADA Standards.
26     38. When a business provides facilities such as sales or transaction counters,
27   it must provide accessible sales or transaction counters.
28     39. Here, accessible sales or transaction counters have not been provided in


                                            6

     Complaint
       Case 5:20-cv-08048-LHK Document 1 Filed 11/16/20 Page 7 of 8




 1   conformance with the ADA Standards.
 2     40. When a business provides paths of travel, it must provide accessible
 3   paths of travel.
 4     41. Here, accessible paths of travel have not been provided in conformance
 5   with the ADA Standards.
 6     42. The Safe Harbor provisions of the 2010 Standards are not applicable
 7   here because the conditions challenged in this lawsuit do not comply with the
 8   1991 Standards.
 9     43. A public accommodation must maintain in operable working condition
10   those features of its facilities and equipment that are required to be readily
11   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
12     44. Here, the failure to ensure that the accessible facilities were available
13   and ready to be used by the plaintiff is a violation of the law.
14
15   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
16   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
17   Code § 51-53.)
18     45. Plaintiff repleads and incorporates by reference, as if fully set forth
19   again herein, the allegations contained in all prior paragraphs of this
20   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
21   that persons with disabilities are entitled to full and equal accommodations,
22   advantages, facilities, privileges, or services in all business establishment of
23   every kind whatsoever within the jurisdiction of the State of California. Cal.
24   Civ. Code §51(b).
25     46. The Unruh Act provides that a violation of the ADA is a violation of the
26   Unruh Act. Cal. Civ. Code, § 51(f).
27     47. Defendants’ acts and omissions, as herein alleged, have violated the
28   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s


                                              7

     Complaint
        Case 5:20-cv-08048-LHK Document 1 Filed 11/16/20 Page 8 of 8




 1   rights to full and equal use of the accommodations, advantages, facilities,
 2   privileges, or services offered.
 3      48. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 4   discomfort or embarrassment for the plaintiff, the defendants are also each
 5   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 6   (c).)
 7      49. Although the plaintiff encountered frustration and difficulty by facing
 8   discriminatory barriers, even manifesting itself with minor and fleeting
 9   physical symptoms, the plaintiff does not value this very modest physical
10   personal injury greater than the amount of the statutory damages.
11
12             PRAYER:
13             Wherefore, Plaintiff prays that this Court award damages and provide
14   relief as follows:
15           1. For injunctive relief, compelling Defendants to comply with the
16   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
17   plaintiff is not invoking section 55 of the California Civil Code and is not
18   seeking injunctive relief under the Disabled Persons Act at all.
19           2. Damages under the Unruh Civil Rights Act, which provides for actual
20   damages and a statutory minimum of $4,000 for each offense.
21           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
22   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
23
     Dated: November 11, 2020             CENTER FOR DISABILITY ACCESS
24
25
                                          By:
26                                        _______________________
27                                               Amanda Seabock, Esq.
28                                               Attorney for plaintiff


                                                8

     Complaint
